Title: From James Madison to John Armstrong, 10 August 1814
From: Madison, James
To: Armstrong, John


        
          Aug. 10. 1814
        
        
          Wanted
          The Instructions to Genl. Brown or Officer commanding on the Niagara subsequent to July 5.
          
          do. to the Officer commanding at Sackett’s Harbour
          
          do. to Genl. Mc.Arthur, and the Officer Commanding at Detroit.
          
          do. to Genl. Izzard subsequent to July 27.
          
          do. to Genl. Lewis subsequent to the mission of General Mapes & his associate.
          
          
            J.M.
          
        
      